Order filed, March 27, 2013.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00205-CV
                                 ____________

                          GENE JOHNSON, Appellant

                                         V.

                             AT & T, INC., Appellee


                    On Appeal from the 270th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2011-33209


                                     ORDER

      The reporter’s record in this case was due March 13, 2013. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Carmen Miller, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM